BROWN, Justice
(concurring in part and in part dissenting).
I concur in the opinion of the majority insofar as it holds that the filing of the claim of lien was in compliance with the statute and was sufficient to create a lien-on both of the-properties.
I also concur that the bill should allege the cost of the material, woidc and labor furnished for each of said properties which must carry their own burden.
But I am of opinion that the bill was well filed and that the Cullman Circuit Court, in: Equity, acquired jurisdiction, not only to enforce the liens separately on each of said' properties and, if the lien failed for any purpose, could render a personal decree-against the respective contractees who received the benefit of the work and labor. Lockhart v. O’Neal, 253 Ala. 254, 44 So.2d 17; Code of 1940, Title 7, section 294.
The work and labor done and material' furnished having been performed and furnished under a single contract, the debt created was a unity, and the complainant has no power to split up one entire demand in several suits to enforce several liens, therefor. Nor can the owner of the property object that complainant seeks to enforce its liens on all of the houses in a. single proceeding. 57 Corpus Juris Secundum, Mechanics’ Liens § 272, page 880 ; Thomas v. Board of Trustees of Illinois University, 71 Ill. 310; 40 Corpus Juris, page 377, note 13.
“An entire contract or entire claim or demand arising out of contract cannot be: *111split up and made the subject of different actions. Only one action can be brought to recover for a single breach or for several breaches of a single and indivisible contract, * * 1 Corpus Juris Secundum, Actions § 103, page 1316; South & North Alabama R. R. Co. v. Henlein & Barr, 56 Ala. 368. Ford v. Henderson, 243 Ala. 274, 9 So.2d 881; Code 1940, Tit. 7, § 140.
“It is proper to join in one action a claim for a mechanic’s lien for labor and materials actually furnished and for damages for loss of anticipated profits from breach of the same contract on which the labor and materials were furnished, and a failure to join them might result disastrously as to the cause of action omitted.” Cooper & Evans Co. v. Manhattan Bridge Three-Cent Line, 164 App.Div. 64, 149 N.Y.S. 433, 1 Corpus Juris Secundum, Actions, § 103, note 79, page 1316.
This rule is applied to mechanic lien cases by Missouri courts, the state from which our statute was borrowed. Berkshire v. Hall, Mo.App., 202 S.W. 414; McNeil v. Ritter Dental Mfg. Co., 213 Ala. 24, 104 So. 230.